                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT


 MARCUSS FIGUEROA,
     Plaintiff,

        v.                                                   No. 3:19-cv-01230 (JAM)

 DR. RUIZ et al.,
       Defendants.


                INITIAL REVIEW ORDER PURSUANT TO 28 U.S.C. § 1915A

       Plaintiff Marcuss Figueroa is a sentenced prisoner in the custody of the Connecticut

Department of Correction (“DOC”). He has filed a complaint pro se and in forma pauperis under

42 U.S.C. § 1983. Figueroa alleges that defendants were deliberately indifferent to his serious

medical need by failing to adequately treat his knee injury. After an initial review, I conclude

that the complaint should be served on Dr. Ruiz in his individual capacity as set forth in the

ruling below.

                                          BACKGROUND

       Figueroa’s claims arise from his confinement at Cheshire Correctional Institution. He

filed his complaint on June 24, 2019, suing five defendants in their individual and official

capacities: Dr. Ruiz and four unidentified Jane Doe nurses. The complaint is barely legible, and

although Figueroa was provided with numbered lines and instructions to use them, his

allegations consist of a single, run-on paragraph. The following facts are alleged in the complaint

and are accepted as true only for purposes of this ruling.

       In March 2017, Figueroa underwent surgery on his right knee to repair a torn ACL and

torn meniscus. Doc. #1 at 4. About six months later, Dr. Ruiz instructed him to begin




                                                 1
strengthening exercises, such as lunges and squats. Ibid. While doing the exercises, Figueroa felt

a popping sensation and experienced pain and discomfort. Ibid.

       A few weeks later, Dr. Ruiz and Figueroa held a videoconference with a surgeon at the

University of Connecticut Health Center (“UConn”). Ibid. The surgeon told Dr. Ruiz to

immediately send Figueroa to UConn if he experienced any “non-slight” pain in order to avoid

further injury. Ibid. As soon as the videoconference ended, Figueroa told Dr. Ruiz about the pain

and discomfort he had been experiencing. Ibid. But Dr. Ruiz dismissed his concerns, telling him

the pain was caused by scar tissue and to submit a request to the medical unit if the pain

worsened. Ibid.

        On September 29, 2017, Figueroa wrote to the medical unit complaining about increased

pain, and relaying the surgeon’s order to Dr. Ruiz. Ibid. In response, Figueroa was told that the

pain was caused by scar tissue and to write again if it worsened. Ibid.

       On October 17, 2017, Figueroa again wrote to the medical unit. Ibid. He was scheduled

for an x-ray even though medical staff knew his injuries were in his ligaments, not his bones,

such that any damage would only appear in an MRI. Id. at 4-5.

       Figueroa wrote to the medical unit a third time and then was seen by Dr. Ruiz. Id. at 5.

Again, Dr. Ruiz said the pain was caused by scar tissue, but this time he advised Figueroa to stop

the strengthening exercises for a couple of months. Ibid. When Figueroa resumed the exercises

on January 6, 2018, he tore multiple ligaments in his knee. Ibid. Following the incident, he still

was not sent to UConn, but rather was transferred to Robinson Correctional Institution. Ibid.

       Figueroa’s condition is ongoing and continues to worsen. Ibid. He now seeks from

defendants compensatory and punitive damages in the amount of $2.5 million. Ibid.




                                                 2
                                            DISCUSSION

       Pursuant to 28 U.S.C. § 1915A, the Court must review a prisoner’s civil complaint

against a governmental entity or governmental actors and “identify cognizable claims or dismiss

the compliant, or any portion of the complaint, if the complaint—(1) is frivolous, malicious, or

fails to state a claim upon which relief may be granted; or (2) seeks monetary relief from a

defendant who is immune from such relief.” If the prisoner is proceeding pro se, the allegations

of the complaint must be read liberally to raise the strongest arguments that they suggest. See

Tracy v. Freshwater, 623 F.3d 90, 101-02 (2d Cir. 2010).

       The Supreme Court has set forth a threshold “plausibility” pleading standard for courts to

evaluate the adequacy of allegations in federal court complaints. A complaint must allege enough

facts—as distinct from legal conclusions—that give rise to plausible grounds for relief. See, e.g.,

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007). Notwithstanding the rule of liberal interpretation of a pro se complaint, a complaint may

not survive dismissal if its factual allegations do not meet the basic plausibility standard. See,

e.g., Fowlkes v. Ironworkers Local 40, 790 F.3d 378, 387 (2d Cir. 2015).

       Eighth Amendment deliberate indifference

       A prison official’s deliberate indifference to a prisoner’s serious medical need violates

the Eighth Amendment. See Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prisoner who claims

deliberate indifference to a serious medical need must satisfy two requirements. First, there is

an objective requirement—that the prisoner’s medical need was sufficiently serious. See Spavone

v. N.Y. State Dep’t of Corr. Servs., 719 F.3d 127, 138 (2d Cir. 2013). The prisoner must show

that he suffered from an urgent medical condition involving a risk of death, degeneration, or

extreme pain. See Hill v. Curcione, 657 F.3d 116, 122 (2d Cir. 2011). Second, there is



                                                  3
a subjective requirement: that the defendant has acted recklessly—that is, with an actual

awareness of a substantial risk that serious harm to the prisoner would result from the

defendant’s action or non-action. See Spavone, 719 F.3d at 138.

       Figueroa alleges that he has been in constant and increasing pain since September 2017,

and that Dr. Ruiz repeatedly dismissed his pain and refused to send him to UConn for treatment

despite a surgeon’s standing order that he do so. These allegations are enough to allow

Figueroa’s claim for deliberate indifference to serious medical need to proceed against Dr. Ruiz.

Because damages may not be awarded against a state employee in his official capacity absent

circumstances not present here, the case will proceed against Dr. Ruiz in his individual capacity

only. See Kentucky v. Graham, 473 U.S. 159, 169 (1995).

       Although Figueroa includes four nurses as defendants, he does not mention any nurse in

his vague allegations against medical staff. Accordingly, I will dismiss Figueroa’s claims against

the Jane Doe nurses for failure to demonstrate their personal involvement in his denial of care.

See Farrell v. Burke, 449 F.3d 470, 484 (2d Cir. 2006); Ferrer v. Superintendent Orange Cty.

Jail, 2010 WL 306977, at *4 (S.D.N.Y. 2010).

       This ruling is without prejudice to the right of Dr. Ruiz to file a motion to dismiss for

failure to state a claim or for failure to exhaust administrative remedies as required under the

Prison Litigation Reform Act. The parties shall timely comply with the Court’s standing order on

initial discovery disclosures.

                                           CONCLUSION

       In accordance with the foregoing analysis, the Court enters the following orders:

       (1) The Court DISMISSES Figueroa’s Eighth Amendment claim against all defendants




                                                 4
except for defendant Dr. Ruiz in his individual capacity.

       (2) The Clerk shall verify the current work address for the defendant with the DOC

Office of Legal Affairs, mail a waiver of service of process request packet to the defendant at the

address provided within twenty-one (21) days of the date of this Order, and report to the Court

on the status of the waiver request on the thirty-fifth day after mailing. If the defendant fails to

return the waiver request, the Clerk shall make arrangements for in-person service by the U.S.

Marshals Service on the defendant in his individual capacity and the defendant shall be required

to pay the costs of such service in accordance with Federal Rule of Civil Procedure 4(d).

       (3) The Clerk shall send a courtesy copy of the complaint and this Order to the DOC

Office of Legal Affairs.

       (4) The defendant shall file his response to the complaint within twenty-one (21) days

after service.

       (5) Discovery shall be completed within six months (180 days) from the date of this

Order. Discovery requests need not be filed with the Court.

       (6) All motions for summary judgment shall be filed within seven months (210 days)

from the date of this Order.

       (7) All other previously entered orders remain in effect.

       It is so ordered.

       Dated at New Haven this 11th day of December 2019.

                                                      /s/ Jeffrey Alker Meyer
                                                      Jeffrey Alker Meyer
                                                      United States District Judge




                                                 5
